DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (2008/0303344).
Regarding claim 1, Matsuda discloses a communication system (See fig. 1) for radio-frequency communications (See paragraph [0042]) between a master module 1 and a plurality of detachable slave modules 2 (i.e. slave modules 2 are each installed in an electric power meter, paragraph [0037], which is owned and can be removed/detached by a electric power company), the communication system comprising: a main electrical line L10 which is connected to the master module 1 and which has a plurality of coupling points 3 (See fig. 1); a plurality of secondary electrical lines L1 each having a first coupling area for a directional coupling (i.e. for carrying out communications in both directions) between the secondary line L1 and the main line L10 at a coupling point 3 (See figs. 1, 3 and paragraph [0045-0047]), and a second coupling area for directional coupling between the secondary line L1 and a slave 
Regarding claim 2, Matsuda discloses as cited in claim 1.  Matsuda further discloses the first coupling area and the second coupling area of each secondary line L1 are rectilinear in shape (See figs. 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (2008/0303344) in view of Bauman (2011/0196541).
Regarding claim 5, Matsuda discloses as cited in claim 1.  Matsuda further discloses the main line L10 is connected at one end to the master module 1 (See fig. 1).  However, Matsuda does not explicitly mention that the main line is connected at the other end to a line-end impedance designed to be matched to the characteristic impedance of the main line.  Since Bauman suggests a similar communication system, wherein the main line is connected at one end to the master module 12 and at the other end to a line-end impedance 22 designed to be matched to the characteristic impedance of the main line (See fig. 1 and paragraph [0031]); therefore, it would have been obvious to one skilled in the art to have included the line-end impedance suggested by Bauman into the communication disclosed by Matsuda, for the advantage . 
Allowable Subject Matter
Claims 3-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Matsuda discloses as cited in claim 1.  However, Matsuda does not mention the first coupling area or the second coupling area of each secondary line have sawtooth shape.
Regarding claim 4, Matsuda discloses as cited in claim 1.  However, Matsuda does not mention each secondary line has two terminators having line-end impedances equal to the characteristic impedance of said secondary line.
Regarding claims 6-8, Matsuda discloses as cited in claim 1.  However, Matsuda does not mention the main line and the secondary lines 3are 91415653v.1Docket No. conductive tracks integrated in one and the same main printed circuit board.
Regarding claim 9, Matsuda discloses as cited in claim 1.  However, Matsuda does not mention the length of the first coupling area and the length of the second coupling area depend on the working frequency of the radio line.
Regarding claim 10, Matsuda discloses as cited in claim 1.  However, Matsuda does not mention the master module and the slave modules communicate with each other through one of a Zigbee protocol or a Bluetooth protocol.
Regarding claim 11, Matsuda discloses as cited in claim 1.  Matsuda further discloses the first coupling area is capacitive and inductive couplings (See fig. 3).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN A TRAN/Primary Examiner, Art Unit 2648